Name: 79/136/EEC: Council Decision of 6 February 1979 amending Decision 74/120/EEC on the attainment of a high degree of convergency of the economic policies of the Member States of the European Economic Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-09

 Avis juridique important|31979D013679/136/EEC: Council Decision of 6 February 1979 amending Decision 74/120/EEC on the attainment of a high degree of convergency of the economic policies of the Member States of the European Economic Community Official Journal L 035 , 09/02/1979 P. 0008 - 0008 Greek special edition: Chapter 10 Volume 1 P. 0183 Spanish special edition: Chapter 10 Volume 1 P. 0077 Portuguese special edition Chapter 10 Volume 1 P. 0077 ++++COUNCIL DECISION OF 6 FEBRUARY 1979 AMENDING DECISION 74/120/EEC ON THE ATTAINMENT OF A HIGH DEGREE OF CONVERGENCY OF THE ECONOMIC POLICIES OF THE MEMBER STATES OF THE EUROPEAN ECONOMIC COMMUNITY ( 79/136/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS THE COUNCIL SHOULD PERIODICALLY REVIEW THE REGIONAL POLICY PRIORITIES AND GUIDELINES PROPOSED BY THE COMMISSION , ON THE BASIS OF A REPORT ON SOCIAL AND ECONOMIC TRENDS IN THE REGIONS OF THE COMMUNITY ; WHEREAS THIS PROCEDURE SHOULD BE INCLUDED IN THAT ALREADY LAID DOWN IN COUNCIL DECISION 74/120/EEC OF 18 FEBRUARY 1974 ON THE ATTAINMENT OF A HIGH DEGREE OF CONVERGENCE OF THE ECONOMIC POLICIES OF THE MEMBER STATES OF THE EUROPEAN ECONOMIC COMMUNITY ( 4 ) , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING ARTICLE SHALL BE INSERTED IN DECISION 74/120/EEC : " ARTICLE 4A AT TWO-AND-A-HALF YEAR INTERVALS , COINCIDING EVERY OTHER TIME WITH THE EXAMINATION OF MEDIUM-TERM ECONOMIC POLICY PROGRAMMES AND STARTING IN 1980 ON THE OCCASION OF THE THIRD ANNUAL EXAMINATION REFERRED TO IN ARTICLE 4 , THE COUNCIL , AFTER CONSULTING THE EUROPEAN PARLIAMENT AND THE ECONOMIC AND SOCIAL COMMITTEE , SHALL EXAMINE A PERIODIC REPORT ON THE SITUATION AND SOCIO-ECONOMIC DEVELOPMENTS IN THE REGIONS OF THE COMMUNITY DRAWN UP BY THE COMMISSION IN CLOSE COLLABORATION WITH THE REGIONAL POLICY COMMITTEE . ON THE BASIS OF THIS REPORT , THE COUNCIL SHALL DISCUSS THE PRIORITIES AND GUIDELINES PROPOSED BY THE COMMISSION . " ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 6 FEBRUARY 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET ( 1 ) OJ NO C 161 , 9 . 7 . 1977 , P . 10 . ( 2 ) OJ NO C 266 , 7 . 11 . 1977 , P . 35 . ( 3 ) OJ NO C 292 , 3 . 12 . 1977 , P . 13 , AND OJ NO C 84 , 8 . 4 . 1978 , P . 2 . ( 4 ) OJ NO L 63 , 5 . 3 . 1974 , P . 16 .